Title: Record of Service in the Assembly, 1751–64
From: Franklin, Benjamin
To: 


Near the end of his life, probably after his return from France, to judge by handwriting, Franklin began to prepare a record of his service in the Pennsylvania Assembly. He compiled it simply by turning the pages of the printed Votes and Proceedings and noting his various assignments. In the process he overlooked a few; these have been inserted between brackets. In addition the manuscript is mutilated, but missing words and lines can be supplied by reference to the official record, and have accordingly been inserted between brackets. From January 11, 1763, through April 2, 1763, where the surviving manuscript breaks off, the entries are in William Temple Franklin’s hand. There must, however, have been several more pages in the original, carrying the record of Franklin’s service through 1764. This missing record has been supplied by the editors from the Votes and Proceedings of the Assembly.
Because Franklin’s record can serve as a brief introduction and résumé of his legislative service between 1751 and 1764, it is printed here, rather than under a presumed date of composition (1785–90). Many of the documents Franklin helped to draft are printed under their respective dates in this and succeeding volumes; the fact is indicated in each case. Citations are made to the Statutes at Large of Pennsylvania for bills which Franklin helped draft that became laws.
  
[August 13, 1751, to September 22, 1764]
B. Franklin’s Services in the General Assembly.


1751
  
  
  

  
    
Aug.
13.
    Takes his Seat in Assembly.





Put on a Committee to prepare a Bill, same Day.




15.
Sent up with a Message to the Governor James Hamilton.




17.
On a Committee to prepare an Answer to Governors Messages.




20.
Reports on the Subject of a Bridge over Skuylkill.




22.
Reports on the Subject of Indian Expences.





Seven Resolutions N.C.D. of his Drawing, upon that Report.





Appointed on a Committee to draw an Address to the Proprietaries in pursuance of these Resolves.




23.
Reported the same.




24.
It was approved but not put in the Minutes.




Oct.
14.
Return’d a Member for Philadelphia.





Sent on a Message to the Governor.




15.
On the Committee of Accounts and Committee of Grievances, and Committee to revise the Minutes.




16.
On Committee of Correspondence.


1752
  
  
  

  
    
Feb.
3.
On a Message to the Governor.




7.
On Committee to inspect Accounts.




8.
On Ditto to consider a Petition of Bakers.




[11.
On a committee to consider a petition concerning attachment for debts under 40s.]




[14.
On a committee to prepare a currency bill.]





17.
On Ditto for examining the Laws relating to Fees.




24.
On Ditto for a Bill relating to Dogs.




[25.
On a committee to amend the bill on vendues.]



Mar.
6.
On Ditto to answer a Message.




11.
On Ditto to see the Great Seal affixed to Laws.





On Ditto to enquire into the State of our Paper Currency, Trade, Numbers of People &c.



Aug.
13.
On a Message to the Governor with the Bill of Fees.




  20.
On a Committee for Conference with the Governor on that Bill.





Makes Report in Writing on the State of Currency, &c.





  21.
Ordered to meet some of the Council &c.




  22.
On a Message to the Governor.



Oct.
  14.
Return’d a Member for Philadelphia.





Sent on a Message to the Governor.




  17.
Appointed on 4 [sic] Committees, viz. Grievances: Revisal of Minutes, Accounts: Correspondence; Laws.


1753
  
  
  

  
    
[Jan.
16.
With] the Speaker to procure Books and Maps.




[18.
On a] Committee to bring in a Bill.




[24.
Sent to] the Governor with the Money Bill.



[May
24.
On a] Committee to prepare a Message.




[25.
Report] of the Committee of Grievances.




30.
On a Committee to consider the Representation to the Proprietaries of 1751. And the Answer thereto.






On Ditto to prepare an Answer to Governors Message.



Sept.
1.
On a Committee to consider Governors propos’d Amendments to a Money Bill.




4.
On a Committee to answer the Governors Message.




7.
On Ditto to report on a Message from the Governor.



[Oct.]
15.
Return’d again for Philadelphia.





Sent on a Message to the Governor.




16.
Appointed on 4 Committees viz. Correspondence, Grievances, Accounts, Revisal of Minutes.




17.
On two more Committees viz. to inspect the Laws; and the State of Trade, Currency &c.


1754
  
  
  

  
    
Feb.
6.
Reports thereupon.





14.
Translates a French Letter to Governor Dinwiddie.




15.
Reports on the Laws.




26.
On a Committee for Indian Trade.



[March
1.
On a committee to reply to the governor’s message of this date.]



Mar.
5.
On Ditto for considering a Petition for laying out Townships.





On Ditto for bringing in a Bill respecting the holding of Courts.




6.
On Ditto to consider the Western Bounds.




7.
Reports on Ditto.



April
5.
On a Committee to bring in a Money Bill.




8.
Governor appoints him a Commissioner for the Albany Treaty.




[11.
On a committee to answer the Governor’s message of April 3.]





12.
Approved by the Assembly.




13.
On a Committee to enquire into the Facts of a Petition.



[May]
15.
On Ditto to answer a Message from the Governor.




18.
A Number of Resolves drawn up by him and agreed to.



Aug.
9.
On a Committee to bring in a Money Bill.



Oct.
14.
Return’d for Philadelphia.




15.
Appointed on Committees of Grievances, and Revisal of Minutes, and Correspondence.



Dec.
31.
Representation to the Proprietaries, drawn [up in] August [1753] now put on the Votes.


1755
  
  
  

  
    
Mar.
17.
Takes his Seat in [the] House.




18.
On a Committee to answer [the Messages of the Governor] and to [report] the Answers.





20.
On a Committee to answer an[other] Message.





Lays before the House a Letter receiv’d from the Governor.




22.
On a Committee to bring in a Bill relating to Provisions exported.





Requested to consider of establishing a Post for General Braddock.




[25.
On a committee to prepare a money bill.]



April
1.
Memorial from Josiah Quincy drawn by him.




2.
Sundry Orders of his proposing and drawing to supply N England with Provisions &c.




[5.
On a committee to answer the Governor’s message of April 1.]





9.
Gives his Proposal to the House about the Post, which was agreed to.



May
12.
Receives the Thanks of the House for his great Services in his late Journey to the Back Country &c.




14.
On a Committee to prepare a State of the Bills.





On Ditto to prepare a Message to the Governor.




16.
On Ditto to answer another Message, and he draws the Answer.



June
13.
Communicates to the House the Letters of Thanks he had received from Gen. Sir Peter Halket and Col. Dunbar.




14.
On a Committee to answer a Message of the Governor.




17.
On Ditto to prepare a Bill.




18.
On Ditto to prepare another Bill.





24.
On Ditto to answer a Message.



July
28.
On Ditto to Ditto.




29.
On Ditto to prepare a Bill for granting £50000 to the King’s Use.





Sent with it to the Governor.



Aug.
5.
On Ditto to answer his Message of Amendments.




6.
On Ditto to answer a Message, and draws it—a long one.




11.
On Ditto for a Bill to provide Quarters for the King’s Troops.




13.
On Ditto to answer a long Message.





[20.
On a committee to answer the Governor’s message of August 16.]




21.
On Ditto to answer a Message.




22.
On Ditto to dispose of Money for the Defence of the Frontiers.



Sept.
15.
On Ditto to prepare a Bill for regulating Inspectors.




19.
Requested by the House to endeavour to prevail with Col. Dunbar to discharge Servants and Apprentices.




[25.]
On a Committee to answer a Message.




[29.]
Produces to the House a Letter to himself from T. Hutchinson which induces the Grant of £10,000 to Massachusets.




[Oct.
14.]
Return’d for Philadelphia.





Sent with a verbal Message to Governor.




[16.]
On 4 Committees. Correspondence, Grievances, Minutes, Laws.



[Nov.
5.]
Ditto to bring in a Money Bill £60,000.




[7.]
Ditto to prepare a Bill for supplying our Indian [Allies].




[9.]
Ditto to [prepare a Message to the Governor.]




10.
On a [committee to] answer a Message.




13.
On Ditto [to consider] two Applications to the House from Quakers, and from the Mayor of Philadelphia &c.




17.
On Ditto to answer a Message.





19.
By Leave brings in a Militia Bill.





On a Committee to answer a Message.




20.
On a Committee to amend the Militia Bill.




22.
On Ditto to consider Governors Message.




25.
On Ditto to bring in a Money Bill exempting the Proprietary Estate in Consideration of their Gift of £5000.




29.
On Ditto to answer a Message.



December
3.
On Ditto to answer a Message.


1756
  
  
  

  
    
Feb.

Is still on the Frontiers building Forts.



Feb.
7.
On Committee to prepare an Address to Governor respecting the Enlistment of Servants, and draws it.




19.
Lays before the House Letters to him from Gen. Shirley.






On a Committee to answer a Message.



Mar.
3.
Brings in a Bill by Leave of the House to regulate Soldiers &c.




5.
Watch and Lamp Bill brought in.




10.
On Committee to amend Soldiers Bill.




13.
Moves the House again on that Bill.





On Committee for that purpose.




17.
Sent with the Bill to the Governor.





Goes to Virginia.



May
12.
On Committee to answer a Message.





[On a committee to draft a bill laying an embargo on provisions and naval stores in Pennsylvania.]




[27.
On a committee to prepare a money bill.]




June
2.
On Ditto to Ditto.



July
22.
Then at N York, charg’d with an Address to Gen. Shirley, going to England.



Aug.
17.
On Committee to bring in a Bill granting £40,-000.





[On a committee to answer the governor’s message of August 16.]




20.
Wm. Denny Governor.




21.
On Committee to prepare address to the Governor.




30.
On Ditto to prepare Answer to Governors Speech and Message.




Sept.
1.
On a Message to the Governor.




8.
Appointed a Commissioner in the Act appropriating] £60,000.




13.
On a Committee to prepare Reasons in Answer to [Governors Objections to] the Bill.




[14.
On a committee to consider the Proprietary instructions on money bills.]




16.
Draws Resolutions relating to [the Governor’s verbal message.]





On Committee to prepare a new [bill for £30,-000.]





Ditto to Ditto [for Indian trade.]




[17.
Sent] up with the £30,000 [bill to the Governor.]




23.
Draws a long Paper of Remarks on Proprietary Instructions.



Oct.
14.
Return’d for Philadelphia.





18.
Order’d on 3 Committees, Correspondence, Grievances, Minutes.




21.
On Ditto for preparing a Bill to regulate the Hire of Carriages.




22.
On Ditto for Ditto Billeting of Soldiers.




26.
On Ditto to confer with Governor about Indians.




28.
With Leave brings in a Bill to regulate Forces of this Province.





As President of the Hospital lays before the House the Accounts thereof.





On a Committee to prepare another Militia Bill.




29.
On Ditto to answer Governors Message.



Nov.
4.
On Ditto to compare Bills.





On Ditto to accompany the Governor to treat with Indians [at] Easton.





23.
On Ditto to prepare a Message to the Governor.



Dec.
2.
On Ditto to examine Journals of House of Commons concerning Elections.




3.
Reports on the same.




8.
On a Committee to prepare Answer to Governors Message.




16.
On Ditto to Ditto Message concerning Quarters.




18.
On Ditto to Ditto.




19.
On Ditto to confer with the Governor.




22.
On Ditto to answer a Message about Quarters.




24. 
n Ditto to prepare a Bill for granting £100,000 by Tax.


[1757]
  
  
  

 
   
Jan.
11.
On Ditto to prepare a Bill to relieve Innkeepers.





24.
On Ditto to prepare a Bill to strike a Sum of Paper Money.




28.
On Ditto to wait on the Governor with a Message.




29.
Reports concerning the Treaty at Easton.





Is nominated to go to England.



Feb.
1.
On a Committee to prepare a new Bill for granting £100,000.




3.
Accepts the Appointment to England.





Appointed Agent.




7.
On a Committee to answer a Message.




12.
On Ditto to Ditto.



[March
15.
On a committee to present the address of the Assembly to Lord Loudoun.]





22.
Governor agrees to pass the Bill for £100,000. This was after B.F.’s Conference with him and Lord Loudoun.



[Oct.
14.
Returned for Philadelphia.]




[18.
Reappointed agent.]


[1758]
  
  
  

  
    
[Oct.
14.
Returned for Philadelphia.]




[16.
Reappointed agent.]


1759
  
  
  

  
    
Feb.
27.
Proprietaries Message to the Assembly representing Mr. F. as not a Person of Candour &c.





His Heads of Complaint.





Answer thereto by Paris.



[April]
17.
Supply Bill for £100,000 taxing the Proprietary Estate passed by Gov. Denny.




[Oct.
15.]
Return’d for Philadelphia.




[17.
Reappointed agent.]


1760
  
  
  

  
    
Oct.
14.
Returned for Philadelphia.




15.
Continu’d Agent with R. Charles.




18.
Governor Hamilton refuses to certify the Assembly’s Appointment of Franklin and Charles as Agents, &c.





The Assembly orders a Certificate from a Notary, and appoint a Committee to consider the Governor’s Refusal &c. and order the Grant of the Crown to be receiv’d by B.F. and lodg’d in the Bank in several Names.


1761
  
  
  

  
    
Sept.
19.
Bills ordered to be drawn on B.F. for the Amount of the Parliamentary Grant.



[Oct.
14.
Returned for Philadelphia.]




[15.
Reappointed agent.]


1762
  
  
  

  
    
May
6.
Several Letters of different Dates receiv’d from him.



Sept.
21.
Ditto. Informing that he had taken his Passage, and left the Affairs of the Province with Mr. Jackson.



Oct.
15.
Return’d again as in all the preceding Years, a Member for Philadelphia.



1763
  
  
  

  
    
Jan.
10.
In the House again, and on a Committee.




12.
On another.




14.
On another and another.




18.
Engagement of B.F. and R.C. recited.




21.
On a Committee to prepare a Bill.




28.
On ditto for another Bill. And another.



[Feb.
3.
On a committee to consider a petition.]




8.
On a committee for another Bill.





19.
Report on his Accounts and Thanks order’d.



March
4.
Ballance of his Account order’d to be paid £2214 10s. 0d.




29.
On a Committee for a Bill.




31.
Thanks given him by the Speaker in form, and Answer.



[April
2.
Added to the committee of correspondence.]





On a Committee to answer [the Governor’s message of this date and to draft a new bill for regulating inns and taverns.]





[Continuation by the Editors]



Oct.
14.
Returned for Philadelphia.



Dec.
20.
Takes his seat.


1764
  
  
  

  
    
Jan.
4.
On a committee to draft a bill for trial of capital offenses between whites and Indians.





6.
On a committee to draft a bill for payment of sums from the Parliamentary grant of 1760.




19.
On a committee to answer the governor’s message of January 16.



Feb.
1.
On a committee to draft a bill on Thomas and Charles Willing’s petition and to amend the laws on the partition and distribution of estates.




2.
On a committee to draft a bill to erect a workhouse in Philadelphia; on another to consider the laws for the settlement and support of the poor and reduce them to a single general act.




10.
On a committee to answer the governor’s message of February 4, sent down this day.




11.
On a committee to draft a militia bill.




17.
On a committee to confer with the governor on the remonstrance of Matthew Smith and James Gibson.




29.
On a committee to examine the journals of the House of Commons and inquire into the practice of other colonies, on the privilege of hearing debates.





On a committee to draft a bill for the relief of Samuel Wallis.



March
10.
On a committee to draft resolutions on the present circumstances of the province.




21.
On a committee to draft a message to the governor to accompany the supply bill for £55,000.




23.
On a committee to answer the governor’s message of March 23.



May
  17.
On a committee to answer the governor’s message of May 17.




  18.
On a committee to draft a new supply bill.




  23.
On a committee to draft a petition to the King to take over the government of the province.




  24.
On a committee to consider and report on sundry petitions and remonstrances.





  26.
Chosen Speaker.





Signs the Assembly’s reply to the governor’s message of May 26.




  30.
Signs the Assembly’s reply to the governor’s message of May 17.



Sept.
  12.
Presents a letter from a committee of the Massachusetts House.




22.
Signs instructions to Richard Jackson.


